Exhibit 10.2

Conformed Copy

MANAGEMENT AGREEMENT

This AGREEMENT (this “Agreement”), made as of the 1st day of October 2017, is by
and among CERES MANAGED FUTURES LLC, a Delaware limited liability company
(“CMF”), CERES TACTICAL CURRENCY, L.P. a Delaware limited partnership (formerly
known as Morgan Stanley Smith Barney Spectrum Currency & Commodity L.P., the
“Partnership”) and P/E GLOBAL LLC, a Delaware limited liability company (“PE
Global” or the “Advisor”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and

WHEREAS, the limited partnership agreement of the Partnership, dated as of
March 6, 2000, as amended and restated as of April 25, 2005, April 2, 2007 and
January 1, 2016 (the “Partnership Agreement”), permit CMF to delegate to one or
more commodity trading advisors CMF’s authority to make trading decisions on
behalf of the Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the CFTC
and is a member of the NFA; and

WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of the NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1. DUTIES OF THE ADVISOR. (a) For the period, and on the terms and conditions,
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it from time to time by CMF in commodity interests, including commodity
futures contracts, options, and forward contracts. The Advisor may also engage
in swap transactions and other derivative transactions on behalf of the
Partnership with the prior written approval of CMF. All such trading on behalf
of the Partnership shall be in accordance with the trading strategies and
trading policies set forth in the Partnership Agreement and as described in
Appendix A and Appendix B, and as such trading



--------------------------------------------------------------------------------

policies may be changed from time to time, (i) with respect to the Partnership
Agreement, upon at least five (5) days advance written notice to the Advisor and
(ii) with respect to Appendix A, upon the mutual agreement of the parties. CMF
has determined that the Partnership assets allocated to the Advisor shall be
allocated to the Advisor’s FX Standard Strategy—MS (the “Program”) or as may
otherwise be mutually agreed by the parties in writing in the future. Any open
positions or other investments at the time of receipt of such notice of a change
in trading policy shall not be deemed to violate the changed policy and shall be
closed or sold in the ordinary course of trading. The Advisor may not deviate
from the trading policies set forth in Appendix A and Appendix B without the
prior written consent of the Partnership given by CMF. The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not result in losses.

(b) CMF acknowledges receipt of the description of the Program, attached hereto
as Appendix A. CMF further acknowledges receipt of the trading strategies and
trading policies which are attached as Appendix B hereto. All trades made by the
Advisor for the account of the Partnership shall be made through such commodity
broker or brokers as CMF shall direct, and the Advisor shall have no authority
or responsibility for selecting or supervising any such broker in connection
with the execution, clearance or confirmation of transactions for the
Partnership or for the negotiation of brokerage rates charged therefor. However,
the Advisor, with the prior written permission (by original, fax copy or email
copy) of CMF, may direct any and all trades in commodity futures and options to
a futures commission merchant or independent floor broker it chooses for
execution with instructions to give-up the trades to the broker designated by
CMF, provided that the futures commission merchant or independent floor broker
and any give-up or floor brokerage fees are approved in advance by CMF. The
Advisor, with the prior written permission (by original, fax copy or email copy)
of CMF, may enter into swaps and other derivative transactions with any swap
dealer it chooses for execution with instructions to give-up the trades to the
broker designated by CMF, provided that the swap dealer and any give-up or other
fees are approved in advance by CMF. All give-up or similar fees relating to the
foregoing shall be paid by the Partnership after all parties have executed the
relevant give-up agreements (by original, fax copy or email copy).

(c) The initial allocation of the Partnership’ assets to the Advisor will be
made to the Program, as described in Appendix A attached hereto; provided,
however, that CMF and the Partnership agree that the amount of assets of the
Partnership allocated to the Advisor (the “Allocated Amount”) utilizing the
leverage the Advisor applies to the Program, unless otherwise agreed to in
writing by CMF and the Advisor. In the event that the Advisor wishes to use a
trading system or methodology other than or in addition to the system or
methodology outlined in Appendix A and Appendix B in connection with its trading
for the Partnership, either in whole or in part, it may not do so unless the
Advisor gives CMF prior written notice of its intention to utilize such
different trading system or methodology and CMF consents thereto in writing. The
Advisor will provide five days’ prior written notice to CMF of any change in the
investment strategy to be utilized for the Partnership which the Advisor deems
material. If the Advisor deems such change in the investment strategy or in
markets traded to be material, the changed investment strategy or markets traded
will not be utilized for the Partnership without the prior

 

- 2 -



--------------------------------------------------------------------------------

written consent of CMF. In addition, the Advisor will notify CMF of any changes
to the investment strategy that would cause the description of the trading
strategy or methods described in Appendix A or Appendix B to be materially
inaccurate. Further, the Advisor will provide the Partnership with a current
list of all commodity interests to be traded for the Partnership’ account and
the Advisor will not trade any additional commodity interests for such account
without providing notice thereof to CMF and receiving CMF’s written approval.
The Advisor also agrees to provide CMF, on a monthly basis, with a written
report of the assets under the Advisor’s management together with all other
matters deemed by the Advisor to be material changes to its business not
previously reported to CMF. The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly. U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within seven business day after such funds are no
longer needed to margin foreign positions.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF in
good faith to be made in any filings required by federal or state law or NFA
rule or order. Notwithstanding Sections 1(d) and 4(d) of this Agreement, the
Advisor shall not be required to disclose the actual trading results of
proprietary accounts of the Advisor or its principals unless CMF reasonably
determines in good faith that such disclosure is required in order to fulfill
its fiduciary obligations to the Partnership or the reporting, filing or other
obligations imposed on it by federal or state law or NFA rule or order. The
Partnership and CMF acknowledge that the trading advice to be provided by the
Advisor is a property right belonging to the Advisor and that they will keep all
such advice confidential.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of the Net Asset Value of the Partnership
(as defined in Section 3(b) hereof) as it shall determine in its absolute
discretion. The designation of other trading advisors and the apportionment or
reapportionment of Net Asset Value of the Partnership to any such trading
advisors pursuant to this Section 1 shall neither terminate this Agreement nor
modify in any regard the respective rights and obligations of the parties
hereunder.

(f) CMF shall notify the Advisor in writing of the Allocated Amount, and give
the Advisor prior written notice (including by electronic mail) of any changes
thereto in accordance with this Section 1(f). CMF may, from time to time, in its
absolute discretion, select additional trading advisors and change the Allocated
Amount to reapportion funds among the trading advisors for the Partnership as it
deems appropriate. CMF shall use its best efforts to change the Allocated Amount
and make reapportionments, if any, as of the first day of a calendar month. The
Advisor agrees that it may be called upon at any time promptly to liquidate
positions in CMF’s sole discretion so that CMF may change the Allocated Amount
to reallocate the

 

- 3 -



--------------------------------------------------------------------------------

Partnership’ assets, meet margin calls on the Partnership’ account, fund
redemptions, or for any other reason, except that CMF will not require the
liquidation of specific positions by the Advisor. CMF will use its best efforts
to give two business days’ prior notice to the Advisor of any changes in the
Allocated Amount. CMF acknowledges that the Advisor generally expects to
rebalance the foreign exchange exposure on a monthly basis, except in the
following circumstances: (i) to comply with a change in the Allocated Amount;
(ii) in the event that the Advisor determines that it is in the best interests
of the CMF to rebalance prior to month end; (iii) such rebalancing is otherwise
required in order for the Advisor to comply with the provisions of this
Agreement.

(g) The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’ account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades. The Advisor’s errors
shall include, but not be limited to, inputting improper trading signals or
communicating incorrect orders to the commodity brokers. The Advisor shall have
an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
or any other person whatsoever for any acts or omissions of any other trading
advisor to the Partnership.

3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 0.50% per year of the beginning of the
month Net Asset Value of the Partnership allocated to the Advisor (computed
monthly by multiplying the Partnership’ Net Asset Value allocated to the Advisor
as of the first day of each calendar month, commencing with the month in which
the Partnership begins to receive trading advice from the Advisor pursuant to
this Agreement,by 0.50% and dividing the result thereof by 12) (the “Management
Fee”).

(b) “Net Asset Value of the Partnership” shall have the meaning set forth in
Section 7(d)(1) of the Partnership Agreement and, unless the Advisor consents in
writing, without regard to further amendments thereto, provided that in
determining the Net Asset Value of the Partnership on any date, no adjustment
shall be made to reflect any distributions, redemptions, administrative fees or
incentive fees accrued or payable as of the date of such determination.

 

- 4 -



--------------------------------------------------------------------------------

(c) “New Trading Profits” shall mean the excess, if any, of the Net Asset Value
of the Partnership managed by the Advisor at the end of the fiscal period over
Net Asset Value of the Partnership managed by the Advisor at the end of the
highest previous fiscal period or Net Asset Value of the Partnership allocated
to the Advisor at the date trading commences by the Advisor for the Partnership,
whichever is higher, and as further adjusted to eliminate the effect on the Net
Asset Value of the Partnership resulting from new capital contributions,
redemptions, reallocations or capital distributions, if any, made during the
fiscal period decreased by interest or other income, not directly related to
trading activity, earned on the Partnership’ assets during the fiscal period,
whether the assets are held separately or in margin accounts. Ongoing expenses
shall be attributed to the Advisor based on the Advisor’s proportionate share of
the Net Asset Value of the Partnership. Ongoing expenses shall not include
expenses of litigation not involving the activities of the Advisor on behalf of
the Partnership. No Incentive Fee shall be paid to the Advisor until the end of
the first full calendar quarter of the Advisor’s trading for the Partnership,
which Incentive Fee shall be based on New Trading Profits (if any) earned from
the commencement of trading by the Advisor on behalf of the Partnership through
the end of the first full calendar quarter of such trading. Interest income
earned, if any, will not be taken into account in computing New Trading Profits
earned by the Advisor. If the Net Asset Value of the Partnership allocated to
the Advisor is reduced due to redemptions, distributions or reallocations (net
of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another Incentive Fee.

(d) Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’ business operations or utilized the Advisor’s services bears in the
month to the total number of business days in such month.

(e) The provisions of this Section 3 shall survive the termination of this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the Advisor
hereunder are not to be deemed exclusive. CMF on its own behalf and on behalf of
the Partnership acknowledges that, subject to the terms of this Agreement, the
Advisor and its officers, directors, employees and shareholder(s) may render
advisory, consulting and management services to other clients and accounts. The
Advisor and its officers, directors, employees and shareholder(s) shall be free
to trade for their own accounts and to advise other investors and manage other
commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’ commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’ account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies or risk parameters, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.

(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’ account as compared to the
performance of other commodity interest trading accounts pursuing a
substantially similar strategy managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF. The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’ account given the
potential size of the Partnership’ account and the Advisor’s and its principals’
current accounts and all proposed accounts for which they have contracted to act
as trading advisor.

 

- 6 -



--------------------------------------------------------------------------------

5. TERM. (a) This Agreement shall continue in effect until May 1st, 2018 (the
“Initial Termination Date”). If this Agreement is not terminated on the Initial
Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement if (i) the Net Asset Value of the Partnership shall
decline as of the close of business on any day to $4.00 or less; (ii) the Net
Asset Value of the Partnership allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) declines by
20% or more as of the end of a trading day from the previous highest value of
the Partnership’ Net Asset Value; (iii) limited partners owning not less than a
“Majority of Units in the Partnership” (as defined in Section 5(a)(1) of the
Partnership Agreement) shall vote to require CMF to terminate this Agreement;
(iv) the Advisor fails to comply with the terms of this Agreement; (v) CMF, in
good faith, reasonably determines that the performance of the Advisor has been
such that CMF’s fiduciary duties to the Partnership require CMF to terminate
this Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership;
(vii) the Advisor fails to conform to the trading policies set forth in Appendix
A or Appendix B as they may be changed from time to time; (viii) the Advisor
merges, consolidates with another entity, sells a substantial portion of its
assets, or becomes bankrupt or insolvent; (ix) Warren Naphtal dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor;
(x) the Advisor’s registration as a commodity trading advisor with the CFTC or
its membership in the NFA or any other regulatory authority, is terminated or
suspended; or (xi) CMF reasonably believes that the Advisor has or may
contribute to any material operational, business or reputational risk to CMF or
CMF’s affiliates. This Agreement will immediately terminate upon dissolution of
the Partnership or upon cessation of trading by the Partnership prior to
dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) after May 1st, 2018; or (ii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement. The Advisor may
immediately terminate this Agreement if CMF’s registration as a commodity pool
operator or its membership in NFA is terminated or suspended.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

 

- 7 -



--------------------------------------------------------------------------------

6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed action, suit,
or proceeding to which the Advisor was or is a party or is threatened to be made
a party arising out of or in connection with this Agreement or the management of
the Partnership’ assets by the Advisor or the offering and sale of Units in the
Partnership, CMF shall, subject to subsection (a)(iii) of this Section 6,
indemnify and hold harmless the Advisor against any loss, liability, damage,
fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other
reasonable legal expenses), judgments and awards and amounts paid in settlement
actually and reasonably incurred by it in connection with such action, suit, or
proceeding if the Advisor acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Partnership, and
provided that its conduct did not constitute negligence, bad faith,
recklessness, intentional misconduct, or a breach of its fiduciary obligations
to the Partnership as a commodity trading advisor, unless and only to the extent
that the court or administrative forum in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by
Section 14 of the Partnership Agreement. The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.

(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’ or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees)
actually and reasonably incurred by it in connection therewith.

 

- 8 -



--------------------------------------------------------------------------------

(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, shareholder(s) and employees and the term
“CMF” shall include the Partnership.

(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations, warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (1) there has been a final
judicial or regulatory determination, or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (2) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’ business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation, cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses), judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.

(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.

(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.

 

- 9 -



--------------------------------------------------------------------------------

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
which is necessary to make the statements and information not misleading.

(ii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with any such other registration and licensing requirements
as shall be necessary to enable it to perform its obligations hereunder. The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement.

(iii) The Advisor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority to enter into this Agreement and to provide
the services required of it hereunder.

(iv) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(v) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

(vi) At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the Partnership is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.

(b) CMF represents and warrants for itself and the Partnership that:

(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

 

- 10 -



--------------------------------------------------------------------------------

(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’ behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv) CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(v) CMF is registered as a commodity pool operator and is a member of NFA and is
in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and it
will maintain and renew such registrations and membership during the term of
this Agreement.

(vi) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(vii) The Partnership is a “qualified eligible person” as defined in CFTC Rule
4.7 under the Commodity Exchange Act, as amended, as further described on
Appendix C and consents to being treated as an exempt account under CFTC Rule
4.7(c).

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA swap execution facility and/or the commodity exchange on which any
particular transaction is executed.

(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, audit, suit, action or proceeding involving the Advisor or any of
its affiliates, officers, shareholder(s), employees, agents or representatives
that may, in the opinion of the Advisor, acting reasonably and in good faith,
have an adverse effect on the Advisor; regardless of whether such investigation,
audit, suit, action or proceeding also involves CMF, to the extent permitted by
law, regulation and/or confidentiality obligation. Upon the request of CMF, the
Advisor will provide CMF with copies of any correspondence (including, but not
limited to, any notices or correspondence regarding the violation, or potential
violation, of position limits) from or to the CFTC, NFA or any commodity
exchange in connection with any material, non-routine investigation or audit of
the Advisor’s business activities to the extent permitted by law, regulation
and/or confidentiality obligation.

 

- 11 -



--------------------------------------------------------------------------------

(iii) In the placement of orders for the Partnership’ account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other commodity
interest trading account managed by the Advisor. The Advisor acknowledges its
obligation to review the Partnership’ positions, prices and equity in the
account managed by the Advisor daily and within two business days to notify, in
writing, the broker and CMF and the Partnership’ brokers of (A) any error
committed by the Advisor or its principals or employees; (B) any trade which the
Advisor believes was not executed in accordance with its instructions; and
(C) any discrepancy with a value of $10,000 or more (due to differences in the
positions, prices or equity in the account) between its records and the
information reported on the account’s daily and monthly broker statements.

(iv) The Advisor will maintain a net worth of not less than $250,000 during the
term of this Agreement.

(v) The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA, swap execution facility and/or the
commodity exchange on which any particular transaction is executed.

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.

10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

11. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.

12. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

 

- 12 -



--------------------------------------------------------------------------------

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue,

New York, New York 10036

Attention: Patrick Egan

Email: Patrick.Egan@morganstanley.com

If to the Advisor:

P/E Global LLC

75 State Street, 31st Floor

Boston, MA 02109

Attention: Warren Naphtal

Email: wnaphtal@peinvestments.com;

operations@peinvestments.com

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.

15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement, except that certain persons not parties to this Agreement may have
rights under Section 6 hereof.

16. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
including via facsimile or email, each of which is an original and all of which
when taken together evidence the same agreement.

 

- 13 -



--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.

YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By  

/s/ Patrick T. Egan

  Patrick T. Egan   President and Director CERES TACTICAL CURRENCY L.P. By:  

Ceres Managed Futures LLC

(General Partner)

By  

/s/ Patrick T. Egan

  Patrick T. Egan
President and Director P/E GLOBAL LLC By  

/s/ Warren Naphtal

  Name: Warren Naphtal   Title: President

 

- 15 -



--------------------------------------------------------------------------------

Appendix A

Pursuant to Section 1(b) of the Agreement, set forth below is the description of
the Advisor’s FX Standard Strategy. The Advisor shall, at all times, comply with
each and every Investment Guideline set forth herein; provided, however, that
notwithstanding the guidelines set forth herein, in the event of a specific
direction(s) by CMF, the Advisor will act in accordance with such direction(s).

Trading Strategy: FX Strategy (Standard)–MS (the “Strategy”).

The Strategy is a proprietary investment strategy of the Advisor. The Strategy
is focused on the global currency markets. The Strategy is based on the belief
of the Advisor that, by combining effective diversification, through analysis
and continuous risk management, the investment objectives of the Strategy can be
met with greater consistency.

The Strategy employs a quantitative Bayesian statistical approach that takes
advantage of inefficiencies in the global markets, analyzing fundamental factors
in a disciplined format and adjusting to market changes.

Investment Objective: To generate strong risk-adjusted returns.

Permitted Investments: Exchange traded currency futures contracts.

Permitted Currencies: Exposures to the US Dollar, Australian Dollar, Euro,
British Pound, Japanese Yen, Canadian Dollar, Swiss Franc, Norwegian Krona, New
Zealand Dollar, Swedish Krona, Brazilian Real, Mexican Peso and such other
currencies as may be agreed from time to time by the parties.

Exposure Limits: The gross notional exposure which is the sum of all of the
absolute values of the positions (long or short) should not exceed 300% of the
Allocated Amount.

Amendments: Changes and exceptions to the Investment Guidelines are subject to
the prior approval of both parties.

 

- 16 -



--------------------------------------------------------------------------------

Appendix B

The Partnership, either directly or indirectly through its investment in the
Master Fund, and the Advisor will follow the trading policies set forth below:

1. The Partnership will invest its assets only in commodity interests that the
Advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions. Sufficient volume, in this context, refers to a level of
liquidity that the Advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2. The Advisor will not initiate additional positions in any commodity interest
if these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’ net assets allocated to the Advisor. To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3. The Partnership may occasionally accept delivery of a commodity. Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4. The Advisor will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5. The Partnership will not utilize borrowings except short-term borrowings if
the Partnership takes delivery of any cash commodities.

6. The Advisor may, from time to time, employ trading strategies such as spreads
or straddles on behalf of the Partnership. The term “spread” or “straddle”
describes a commodity futures trading strategy including the simultaneous
holding of futures contracts on the same commodity but involving different
delivery dates or markets and in which the trader expects to earn a profit from
a widening or narrowing of the difference between the prices of the two
contracts.

7. The Partnership will not permit, and the Advisor will not engage in, the
churning of its commodity trading accounts. The term “churning” refers to the
practice of entering and exiting trades with a frequency unwarranted by
legitimate efforts to profit from the trades, driven by the desire to generate
commission income.

The program traded by the Advisor on behalf of the Partnership is the FX
Strategy (Standard)(the “Program”) which is described in Appendix A.

 

- 17 -



--------------------------------------------------------------------------------

Appendix C

Qualified Eligible Person Status

Only one need apply – Please check if you are:

 

☐ 1) A person who owns securities and other investments with an aggregate market
value of at least $2mm.*

 

☐ 2) A person who is not a United States resident.

 

☒ 3) A company who has aggregate assets in excess of $5mm. **

 

☐ 4) A company who is organized and whose principal place of business is outside
the United States.**

 

☐ 5) An estate or trust, the income of which is not subject to United States
income tax regardless of source.

 

☐ 6) An entity whose participants owns securities and other investments with an
aggregate market value of at least $2mm. *

 

☐ 7) Other (Please Provide Rationale):                                       
                                         
                                                         

                                                                            
                                         
                                         
                                              

                                                                            
                                         
                                         
                                              

                                                                     

 

* Excluding securities of issuers affiliated with client.

** Company not formed with the specific purpose of opening an exempt account.

 

- 18 -